             Case 1:21-cr-00143-RC Document 17 Filed 06/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
        v.                                     :       Criminal No. 21-CR-00143 (RC)
                                               :
BENJAMIN H. TORRE,                             :
                                               :
                        Defendant.             :

                          JOINT MOTION TO CONTINUE AND
                   TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

        The United States of America, by and through its attorney the Acting United States

Attorney for the District of Columbia, and the defendant, by and through his attorney Maria Jacob,

hereby move this Court to vacate the status conference presently scheduled for June 15, 2021, to

continue the matter for approximately 60 days, and further to exclude the time within which an

indictment must be filed under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the basis that

the ends of justice served by taking such actions outweigh the best interest of the public and the

defendant in a speedy trial pursuant to the factors described in 18 U.S.C. § 3161(h)(7)(A), (B)(i),

(ii), and (iv).   The parties submit that the conditions that existed when the government filed an

unopposed motion to exclude time, ECF No. 16, regarding the amount of discovery that must be

collated, provided to, and reviewed by the defense, still exist.       The government is working

diligently to provide this material to the defendant, but discovery is not yet complete.   In addition,

counsel for the defendant is newly appointed, having taken over the matter from Mr. Miles, who

has left the Federal Public Defender Service, and requires time to go through the material that has

been and will be provided by the government.

        The parties submit that under these circumstances, the ends of justice to be served by a 60-

day continuance outweigh the interests of the public and the defendant in a speedy trial, and the
           Case 1:21-cr-00143-RC Document 17 Filed 06/02/21 Page 2 of 2




Court should consequently exclude time under the Speedy Trial Act for the above stated reasons,

as well as those outlined in the Government’s Unopposed Motion to Exclude Time, ECF No. 16.

        Undersigned counsel has provided a copy of this motion to Maria Jacob, Esq., counsel for

the defendant, and Ms. Jacob informed the undersigned that this may be filed as a joint motion.

The parties respectfully request a date in the week of August 16, 2021.

        WHEREFORE, the parties respectfully requests that this Court grant the motion for an

approximately 60-day continuance of the above-captioned proceeding, and that the Court exclude

the time within which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et

seq., on the basis that the ends of justice served by taking such actions outweigh the best interest

of the public and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. §

3161(h)(7)(A), (B)(i), (ii), and (iv).

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                         By:   /s/ Kimberley C. Nielsen
                                               Kimberley C. Nielsen
                                               Assistant United States Attorney
                                               N.Y. Bar No. 4034138
                                               555 4th Street, N.W., Room 9913
                                               Washington, D.C. 20530
                                               Phone: 202-252-7418
                                               Email: Kimberley.Nielsen@usdoj.gov




                                                  2
